COURT OF APPEALS
SANDEE BRYAN MARION                      FOURTH COURT OF APPEALS DISTRICT                        KEITHE HOTT1.E
 CHEF JUSTICE                                CADENA-REEVES JUSTICE CENTER                        CLERK OF COURT
                                                300 DOLOROSA. SUITE 3200
KAREN ANGEI.INI                              SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                          WWW.TXCOURTS.00V/4THCOA.ASPX                             TELEPHONE
REBF.CAC MARTINEZ                                                                                  (2101335-2635
PATRICIA O ALVAREZ
LUZ ELENA D. CHAPA                                                                                FACSIMILE NO
JASON K. PULLIAM                                                                                   (210)335-2762
 JUSTICES

                                                   April 22, 2015




 Joseph Casseb
 Goodc Casseb Jones
 Ricklin Choate & Watson
 2122 Main Avenue
  San Antonio, Texas 78212




  RE:             Court of Appeals Number:     04-14-00905-CV
                  Style:                       Escondido Resources II, LLC v Justaphor Ranch. L.C.



 Dear Mr. Casseb:


         We have received your Alternative Dispute Resolution report in this case. On behalf of the entire
  Court. I thank you for lending your skill as a mediator in an effort to resolve the dispute.


                                               Very truly yours.



                                               Marmlyn Barnard, Justice




   Cc:            Robert Dubose
                  I'iiiion Lockridge
                  Timothy Patton
                  James Keenan
                  Wallace Jefferson